Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Page 1, line 9, “March 21” seems incorrect.
Title should be changed to refer to invention claimed.
Replacement drawings figures 1A-89, objected to almost all figures lack numerals, see figures 22, 23, 40, 37, 39, 40, 41-42, 64, 69.
Specification objected to without use of numerals descriptions are unclear and cannot be related to features shown in figures.
Claims 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
No  clear enabling basis for these claims is found.  Which figures and specification portion  they are disclosed to  relate to  for support is unclear.  Figures 41, 42, 46 seem closest but these figures lacks numerals and related specification portions are not found.  Figures and specification also lack support for claims 18-27, pin spacing, cover support structure, etc.  Basis for each must be pointed out by figure numeral and page numbers if asserted as present.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 17-26, power cord, junction assembly, pin  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Current figures without numerals do not provide necessary support for these claims.  Note claim 27, no such feature seen.  
Applicant could consider that current specification, drawings be replaced by a set that omits a great deal of material that has no relation the inventions now claimed.  For any changes to be made, note prohibition on new matter.  
Claims 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17-22, 24 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hwang 7510426.
For claims 17, 22, 24, Hwang figure 4 has power cord 8 with a power coupler 18, figure 7, junction assembly 2 with couplers 5 in the housing and two second junction housings removed from housing 2 with mini couplers 5 and cords 4.  Claims 18-21, dimensions are to obvious variants  to  enable use with desired plugs.  
Claims 17-22, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sinopoli 688 in view of Leonard 374.
For claims 17, 22, 24, Sinopoli includes power cord 20, junction assembly 11 with plural couplers 26 and support structure 13, 35.  Obvious to use couplers 26 with extension or power cords in view of Leonard at 13 with second junction housings or muni-couplers 15a, 15c.  Claims 18, 19, 20, 21 dimensions are to obvious variations.  Sinopoli support adequate for claims 25, 26, 27.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the references, either manner as applied to claim 21 above, and further in view of Han 273 and Fyrk 791.
Hwang outlets 5 and Sinopoli couplers 26 lack cover.  Han at 30 and Fyrk at 30 uses covers.  Obvious to use such cover for Hwang or Sinopoli outlets for protection.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang 426 as applied to claim 17 above, and further in view of Sinopoli 688.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL ABRAMS/Primary Examiner, Art Unit 2832